Citation Nr: 1102902	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for low back strain, currently 
evaluated at 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to May 
2000.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript of 
that hearing has been associated with the claims file.

In January 2009, the Board denied the Veteran's claim for 
disability rating in excess of 10 percent, for low back strain.  
The Veteran appealed the Board's January 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court) which 
granted a January 2010 Joint Motion for Remand and remanded the 
case for compliance with the terms of the Joint Motion.  

As the issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, as 
secondary to the service-connected low back strain, and 
entitlement to a total disability rating based upon 
individual unemployability due to the Veteran's service-
connected conditions have been raised by the record, these 
matter have not been developed and adjudicated by 
the Agency of Original Jurisdiction (AOJ), and they are 
referred to the AOJ for appropriate action.




FINDINGS OF FACT

1.  Prior to April 7, 2008, the Veteran has low back strain 
resulting in forward flexion of the lumbar spine to 75 degrees, 
with no additional functional loss due to pain, fatigability, 
incoordination, or lack of endurance on repetitive motion.

2.  From April 7, 2008, the Veteran has low back strain resulting 
in forward flexion of the lumbar spine ranging from 60 to 75 
degrees, with a showing of pain beginning at 45 degrees, which 
would more nearly approximate limitation of forward flexion 
greater than 30 degrees but not greater than 60 degrees on 
account of additional functional loss due to painful motion.


CONCLUSIONS OF LAW

1.  Prior to April 7, 2008, the criteria for an increase rating 
in excess of 10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2010).

2.  From April 7, 2008, the criteria for an increased rating of 
20 percent for low back strain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the March 2006 rating decision, he was 
provided notice of the VCAA in June 2005.  An additional VCAA 
letter was sent in May 2008.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
March 2006, November 2006 and May 2008, pertaining to the 
downstream disability rating and effective date elements of his 
claim, and was furnished a Statement of the Case in April 2007 
with subsequent re-adjudication in a September 2008 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  The Veteran has reported his current symptomatology and 
the effects on his daily life to VA examiners.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private medical 
records, VA outpatient treatment reports, VA examinations and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal, and that VA has satisfied the duty to 
assist.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran is currently assigned a 10 percent disability rating 
for low back strain under the provisions of Diagnostic Code 5327, 
pertaining to lumbosacral strain.  38 C.F.R. § 4.71a (2010).  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Under the General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.
Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  See also 
Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2010).

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a (2010).

Note (4) provides that the rater is to round each range of motion 
measurement to the nearest five degrees.  38 C.F.R. § 4.71a 
(2010).

Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the  following: difficulty walking because of a limited line of  
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal  margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or  cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a (2010).

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except when 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (2010).

Analysis

Initially, the Board observes that the evidence of record 
demonstrates that the Veteran has a diagnosis of degenerative 
disc disease, a non-service connected condition.  Thus to the 
extent that the medical evidence can disassociate the Veteran's 
non-service connected degenerative disc disease from the service 
connected low back strain the Board will consider such evidence 
only relating to his low back strain.  In the event that it is 
not possible to separate the effects of the service connected 
condition and the non-service connected condition, VA regulations 
at 38 C.F.R. § 3.102, require that reasonable doubt on any issue 
be resolved in the appellant's favor and clearly dictate that 
such signs and symptoms be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
this case however, it does not appear that the Veteran has been 
diagnosed with both the service connected condition and the non-
service connected condition in the same medical evaluation.  As 
noted above, the Veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, as 
secondary to the service-connected low back strain, has been 
referred back to the RO for the appropriate development and 
consideration.

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current low back 
strain warrants a rating of 20 percent.  At his March 2008 Travel 
Board hearing, the Veteran described his current symptoms 
included low back stiffness, radiating pain, warmth, tingling, 
and flare-ups.  He also testified that the pain caused 
incapacitating episodes, lasting from one to two weeks, and has 
impacted his employment such that he has taken sick leave from 
one to two weeks and had to change jobs.  

Lay statements presented from the Veteran's girlfriend, his 
former boss and his ex-spouse report that the Veteran sustained 
bad back symptoms following his discharge from service, his low 
back pain became progressively worse thereby causing him to be 
out of work for a three month period at one time, he changed jobs 
and was out of work often due to his back symptoms, he could not 
sleep in bed due to discomfort and he was physically unable to 
handle the responsibilities of his job at Lewis Bakeries from May 
1997 to May 2004 and had to leave the job.  

A Social Security Administration record reflects the Veteran's 
many job changes and wage earnings from 1999 to 2006.

Private medical records from March 2004 to August 2005 reflect 
that the Veteran was treated for and diagnosed with a lumbar 
strain.  He underwent physical therapy in March 2004 pursuant to 
a back injury at which time the physical therapist noted his 
lumbar range of motion was within normal limits.  X-rays from 
March 2004 and March 2005 revealed no evidence of a lumbar 
disease.  In July 2005, the Veteran was treated for back pain 
following a March 2005 back injury with epidural steroid 
injections and was recommended by his private physician to remain 
off of work from July 2005 to August 2005, due to the nature of 
his job as a truck driver.

In a June 2005 VA examination, the Veteran reported chronic low 
back pain with flare-ups occurring three to four time a week, 
lasting from five hours to three days and he was currently not 
working.  A physical examination of the back revealed forward 
flexion to 75 degrees, extension to 40 degrees, right lateral 
side-bending to 30 degrees, left lateral side-bending to18 
degrees and right and left rotation to 35 degrees.  Range of 
motion was not further affected by pain, fatigability, 
incoordination, lack of endurance, or repeated testing.  The 
examiner noted the Veteran ambulated slowly with a normal gait 
and station to and from the examination room without an assistive 
device.

VA outpatient treatment reports from June 2005 to October 2005 
and from April 2008 reflect that the Veteran was treated for low 
back pain including epidural steroid injections.  The Veteran 
also reported not working in August 2005 due to his back problem.  
A June 2005 VA medical record noted mild to moderate limited 
flexion, extension and left lateral flexion and rotation, 
although no specific range of motion findings was reported.  In 
April 2008, the Veteran was treated at VA for complaints of low 
back pain radiating down the left leg which had become worse.  At 
this time, he also reported that he lost work secondary to back 
pain and his pain persisted despite taking medication, Vicodan, 
to relieve it.  An April 2008 letter from a VA physician reported 
that the Veteran was treated for an acute worsening of chronic 
back pain and advised that he be excused from work to recuperate.

In a July 2008 VA examination, the Veteran reported pain in the 
low back, characterized as dull, occasionally sharp and constant.  
He reported a recent flare up in April 2008 and did not report 
having any periods of complete incapacitation due to the back 
over the last one year.  A physical examination revealed forward 
flexion to 60 degrees, extension to 15 degrees, right and left 
lateral flexion to 15 degrees and right and left rotation to 15 
degrees.  All were limited by reported pain.  The examiner noted 
that by observation, it could not be ascertained whether the 
Veteran put the maximum effort into the range of motion or not.  
Repetitive movements of the lumbosacral spine did not change the 
ranges of motion due to pain, weakness, fatigue or a lack of 
endurance.  There was no evidence of painful motion, spasm, 
weakness or tenderness and the examiner noted that the symptoms 
were subjective in nature.  The Veteran was diagnosed with strain 
of the lumbosacral spine.  

In a September 2008 VA examination, the Veteran reported that his 
back was characterized by chronic daily ongoing low back pain, 
rather than flare-ups, with occasional radiation down the left 
posterior thigh to the level of the knee.  He also reported 
wearing a back brace occasionally and that he had to change jobs 
a month earlier as his last job required a lot of walking, 
bending and climbing.  It was noted that the Veteran was 
currently employed as a flood dam operator for the past month.  A 
physical examination revealed forward flexion to 75 degrees with 
pain beginning at 45 degrees, extension to 20 degrees with pain 
beginning at 5 degrees, right and left side bending to 20 degrees 
with pain bilaterally and right and left rotation to 30 degrees 
with pain on the left.  Repetitive motion testing of the lumbar 
spine revealed consistent findings with no incoordination or 
instability.  The examiner noted that the Veteran walked with a 
normal gait and without a limp or any assistive devices.  There 
was no spasm, guarding, abnormal gait or abnormal spinal contour 
found.  He was diagnosed with chronic lumbar strain.

After a careful review of the evidence of record, both subjective 
and objective, the Board finds that the Veteran's low back strain 
warrants no more than a 10 percent rating prior to April 7, 2008, 
and a 20 percent rating from April 7, 2008, under Diagnostic Code 
5237.  In making this determination, the Board notes that the 
evidence on file, from April 7, 2008, shows that the Veteran's 
low back strain results in chronic pain with forward flexion of 
the thoracolumbar spine ranging from 60 to 75 degrees and a 
combined range of motion of the thoracolumbar spine ranging from 
135 to 233 degrees, with additional limitation of motion due to 
pain.  While the September 2008 VA examination revealed forward 
flexion to 75 degrees, the Veteran was observed to have pain 
beginning at 45 degrees.  Moreover, a medical statement received 
in April 2008 further documents the Veteran's lay observations 
and his treatment for an acute worsening of back pain as early as 
April 7, 2008.  Therefore, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that his low back strain 
more nearly approximates the criteria for a 20 percent disability 
rating, but no higher, under Diagnostic Code 5237, for the period 
from April 7, 2008.  This assignment of a 20 percent evaluation 
takes into consideration the DeLuca factors, wherein a higher 
rating may be assigned based on additional limitation of motion 
due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).

A higher evaluation under Diagnostic Code 5237 is not warranted 
for the Veteran's low back strain from April 7, 2008.  As aptly 
noted by the record, the July 2008 and September 2008 reports do 
show that there is satisfactory evidence of painful motion of the 
lumbar spine.  There is also medical evidence, and the Veteran 
provided lay evidence, that he had noticed a worsening of daily, 
chronic low back pain.  However, the range of motion study in 
July 2008 showed forward flexion to 60 degrees, with no change on 
repetitive motion (in that plane) due pain.  In September 2008, 
the study showed forward flexion to 75 degrees, which was 
additionally limited by pain to 45 degrees.  In this regard, the 
Veteran exhibits functional loss due to pain where motion is 
impeded between 60 to 75 degrees, and additionally at 45 degrees.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated at 
the same level as the functional loss where motion is impeded).  
Thus, the examination results, which included the impact of the 
Veteran's worsening pain and the functional loss associated 
therewith, did not show limitation of forward flexion to 30 
degrees (or less) or ankylosis of the thoracolumbar spine, and as 
such the record evidence does not more nearly approximate the 
applicable rating criteria for a 40 percent rating from April 7, 
2008.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra.

The Board finds that the Veteran's low back strain more nearly 
approximates the criteria for a 10 percent rating prior to April 
7, 2008.  In reaching this determination, the records indicates 
that the Veteran has mild to moderate limitation of motion of the 
lumbar spine, which has been objectively confirmed by 
satisfactory lay and medical evidence of painful motion.  
Consistently, on physical examination in June 2005, the Veteran 
complained of radicular pain and showed lumbar spine motion, in 
degrees, of forward flexion to 75 degrees, which was not 
additionally limited by pain.  The results of this same 
examination also revealed that the Veteran's range of motion was 
not further affected by pain, fatigability, incoordination, lack 
of endurance on repeated testing, and that he ambulated slowly 
with a normal gait and station, without an assistive device.  
Even considering the Veteran's lay statements of low back pain, 
the record evidence fails to demonstrate that the Veteran 
exhibits functional loss due pain where motion is impeded at 60 
degrees or less, or had any additional limitation of motion upon 
repetitive motion that would warrant an evaluation in excess of 
the 10 percent rating prior to April 7, 2008.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Spurgeon and DeLuca, both supra.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his low back strain and 
provides for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See id.  Consequently, 
referral for extraschedular consideration is not warranted.




ORDER

An increased rating in excess of 10 percent for low back strain 
prior to April 7, 2008, is denied. 

An increased rating of 20 percent for low back strain from April 
7, 2008, is granted, subject to the provisions governing the 
award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


